Title: From John Adams to Adrianus Dubbeldemuts, 7 April 1782
From: Adams, John
To: Dubbeldemuts, Adrianus



Amsterdam April 7th. 1782
Sir

I have recd. your favor of yesterday inclosing a Gazette with a new Petition or Address to the Magistrates of the City of Rotterdam.
While the People entertain such sentiments and hold such a language their Liberties and Prosperity can never be essentially in danger.
I should be very happy to see You at any time while I stay in Amsterdam, or after my Removal to the Hague. If I should come to the Hague the latter end of this week or the beginning of next, I should be glad to recieve You there; but I cannot at present indicate the day. With much Respect, I have the honor to be, Sir, &ca
